Citation Nr: 1426876	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-30 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pleurisy.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Evaluation of left knee degenerative joint disease, rated as 10 percent disabling prior to August 24, 2011, and as 30 percent disabling from October 1, 2012.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

While the Veteran requested a Travel Board hearing on his VA Form 9, Substantive Appeal, he withdrew his request in a written correspondence dated in March 2012.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for service connection for pleurisy and COPD, and the claim for increased initial rating for left knee degenerative joint disease.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the claim for service connection for pleurisy are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal as to the claim for service connection for COPD are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
3.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 10 percent prior to August 24, 2011, and in excess of 30 percent disabling from October 1, 2012 for left knee degenerative joint disease are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2013).

In a May 2013 written statement, the Veteran's attorney indicated that he wished to withdraw from appeal the claims for service connection for pleurisy and COPD, and the claim for increased initial rating for left knee degenerative joint disease.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters. Accordingly, the Board does not have jurisdiction to review the matters on appeal and they must be dismissed.



ORDER

The appeal as to the claim for service connection for pleurisy is dismissed.

The appeal as to the claim for service connection for COPD is dismissed.

The appeal as to the claim for increased initial rating for left knee degenerative joint disease is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


